HALL, Judge.
This is a companion suit to that of Ryan v. Rawls decided this day. 260 So.2d 137 (La.App. 2d Cir. 1972).
It was stipulated that the property damage to plaintiff’s school bus caused by the accident amounted to $605.32.
For the reasons assigned in our opinion in the companion suit, the judgment of the district court rejecting plaintiff’s demands is reversed and it is hereby ordered, adjudged and decreed, that there be judgment in favor of plaintiff, Clyde A. Carter, and against defendant, John Q. Rawls, in the full sum of $605.32, together with legal interest thereon from date of judicial demand until paid. The judgment of the district court rejecting the third party demand of John Q. Rawls against The Travelers Insurance Company is affirmed. Defendant-appellant, John Q. Rawls, is assessed with all costs of these proceedings.
Affirmed m part, reversed in part and rendered.